Title: To James Madison from Cushing Eells, 17 May 1813
From: Eells, Cushing
To: Madison, James


Norwich, Connecticut 17 May 1813.
Not haveing the Honor of a personal acquaintance with your Excellency, yet as a free born Citizen of the United States, & as I trust, zealous for the interest & honor of the Country which gave me birth, I am induced to address you on a Subject in which, in my apprehinsion, the best interest & the honor of our Country is very deeply interested.
The Subject to which I would particularly invite the attention of your Excellency is one which enables our enemy to furnish themselves with provisions for their squadrons from our shoars, while blockading our Coasts & harbors.
Among the ordinary Exports from this state to the west India Islands, salted provisions & live stock are principal items, those are at present exported & cleared for Neutral Ports with as much facility as in time of profound Peace, & altho’ a Brittish squadron has for a long time Blockaded our Coast, yet those friends to Commerce, “the peace Men” so stiled, have neither shame, nor patriotism enough to prevent them from sending their supply’s directly into the Mouths of those English pirates, but for which they could hold their Station on our Coast for a very limited period.
The ordinary passage to sea from this state, & the only one used, (except on extraordinary occasions), is by Montaug Point at the East end of Long Island, & Block Island laying about 12 or 15 Miles N.E. of Montaug. Under the Lee of Block Island a seventy four Gun ship & 2 frigates have lain for a long time, bringing to, & Captureing, (if not protected by Licences), all vessells bound out, or, in. The friends to the General Goverment are grieved at so shameful a prostitution of our rights. They are met by reply’s from those concern’d in this traffic, that the Law permits the exportation, & that if brought too by the Brittish Ships & their stock or provisions taken out, yet the Brittish “pay them honorably.” It certainly Sir must be seen, if this Shameful traffic is permitted, our Enemy can be Supplyed under Shadow of our own Laws, with as much facility as tho’ the Country was in their own power. It must also be seen that the fair Trader whose patriotism induces to make every sacrafice for the Support of Goverment, is mortifyed & ⟨disc⟩ouraged to see his Vessells rotting in the wharfs—⟨w⟩hile ⟨his⟩ ⟨nei⟩ghbor is feathering his nest from the enemy.
I lament exceedingly the General Goverment have found so much opposition to its nice & salutary exertions, at this important Crisis from My Native state—strong as this opposition has been, it is not increasing—& your Excellency may be assured that even with all appearances to the contrary, the General Goverment have a very numerous & respectable, portion of the inhabitants of Connecticut, well disposed to its Measures, & will Support them at a Sacrafice of life & propperty.
If my remarks should be deemed worthy consideration, I beg leave to refer to G. Granger Esqr. with whom I am personally acquainted. With Great Respect I am Yr. Excellency Obt. Servt.
Cushing Eells
